DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/02/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 16-18 and 21-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ma et al (US 2008/0253279 A1).
Consider claims 1 and 17:
Ma discloses a transmission method according to Frequency-Division Multiplexing (FDM) (see paragraph 0001, where Ma describes an orthogonal frequency division multiplexing (OFDM) system), the transmission method comprising: 
selecting a pattern from among resource allocation patterns, the resource allocation patterns defining respective allocations of Orthogonal Frequency-Division Multiplexing (OFDM) subcarriers to subcarrier groups (see Fig. 4A and paragraphs 0072-0077, where Ma describes a first pattern of an OFDM symbol and a second pattern of an OFDM symbol, wherein the first pattern begins with a set of pilot sub-carriers followed by a set of data sub-carriers, and the second pattern begins with a set of data sub-carriers followed by a set of pilot sub-carriers, there are 2 sub-carriers for each pilot sub-carrier group, and 10 sub-carriers for each data sub-carrier group);
generating a preamble symbol including allocation information indicating the selected pattern (see paragraph 0035, where Ma describes one preamble OFDM symbol which comprises a repeating pattern of the pilot sub-carriers);
mapping data groups onto the subcarrier groups according to the selected pattern to perform FDM (see paragraph 0063, where Ma describes that data and pilot symbols are mapped to sub-carriers of an OFDM symbol); and 
transmitting the preamble symbol and the mapped data groups according to OFDM (see paragraph 0035, where Ma describes transmitting OFDM symbols, each OFDM symbol having sub-carriers carrying data, the transmitted OFDM symbols include at least one preamble OFDM symbol), wherein 
a fixed subcarrier group having fixed OFDM subcarriers is provided regardless of the selected pattern, and data is mapped onto each of the fixed OFDM subcarriers (see Fig. 4A and paragraphs 0072-0077, where Ma describes that there are data sub-carriers that stay fixed in frequency in both the first pattern of an OFDM symbol and the second pattern of an OFDM symbol, for example, the four data sub-carriers following pilot sub-carriers 112 are fixed data sub-carriers in terms of sub-carrier frequency), and 
the number of the fixed OFDM subcarriers is fixed regardless of the selected pattern (see Fig. 4A and paragraphs 0072-0077, where Ma describes four data sub-carriers after pilot sub-carriers 112 in each OFDM symbol), and
a location of the fixed subcarrier group and locations of the fixed OFDM subcarriers are fixed in a frequency direction (see Fig. 4A and paragraphs 0072-0077, where Ma describes that a fixed third-sub-carrier-position is the sub-carrier location for the first sub-carrier of the four fixed OFDM data sub-carriers in the frequency-direction).
Consider claim 23:
Ma discloses an access point which wirelessly communicates with a terminal according to Frequency-Division Multiplexing (FDM) (see Fig. 1 and paragraph 0063, where Ma describes four transmit antennas in an orthogonal frequency division multiplexing (OFDM) transmitter; see paragraph 0042, where Ma describes that the four transmit antennas form part of a single base station transceiver), the access point comprising: 
a receiver configured to receive data from the terminal (see paragraph 0042, where Ma describes that the base station receives signal using the four transmit antennas; see paragraph 0067, where Ma describes that the base station communicates with a receiver, thus a terminal); circuitry configured to:
select a pattern from among resource allocation patterns, the resource allocation patterns defining respective allocations of Orthogonal Frequency-Division Multiplexing (OFDM) subcarriers to subcarrier groups (see Fig. 4A and paragraphs 0072-0077, where Ma describes a first pattern of an OFDM symbol and a second pattern of an OFDM symbol, wherein the first pattern begins with a set of pilot sub-carriers followed by a set of data sub-carriers, and the second pattern begins with a set of data sub-carriers followed by a set of pilot sub-carriers, there are 2 sub-carriers for each pilot sub-carrier group, and 10 sub-carriers for each data sub-carrier group);
generate a preamble symbol including allocation information indicating the selected pattern (see paragraph 0035, where Ma describes one preamble OFDM symbol which comprises a repeating pattern of the pilot sub-carriers); and
map data groups related to the received data onto the subcarrier groups according to the selected pattern to perform FDM (see paragraph 0063, where Ma describes that data and pilot symbols are mapped to sub-carriers of an OFDM symbol); and 
a transmitter configured to transmit the preamble symbol and the mapped data groups according to OFDM (see paragraph 0035, where Ma describes transmitting OFDM symbols, each OFDM symbol having sub-carriers carrying data, the transmitted OFDM symbols include at least one preamble OFDM symbol), 
wherein a fixed subcarrier group having fixed OFDM subcarriers is provided regardless of the selected pattern, and data is mapped onto each of the fixed OFDM subcarriers (see Fig. 4A and paragraphs 0072-0077, where Ma describes that there are data sub-carriers that stay fixed in frequency in both the first pattern of an OFDM symbol and the second pattern of an OFDM symbol, for example, the four data sub-carriers following pilot sub-carriers 112 are fixed data sub-carriers in terms of sub-carrier frequency), 
the number of the fixed OFDM subcarriers is fixed regardless of the selected pattern (see Fig. 4A and paragraphs 0072-0077, where Ma describes four data sub-carriers after pilot sub-carriers 112 in each OFDM symbol), and
a location of the fixed subcarrier group and locations of the fixed OFDM subcarriers are fixed in a frequency direction (see Fig. 4A and paragraphs 0072-0077, where Ma describes that a fixed third-sub-carrier-position is the sub-carrier location for the first sub-carrier of the four fixed OFDM data sub-carriers in the frequency-direction).
Consider claims 2 and 18:
Ma discloses the invention according to claims 1 and 17 above. Ma discloses: the number of OFDM subcarriers included in each subcarrier group is a multiplier of N, N being an integer greater than two (see Fig. 4A and paragraphs 0072-0077, where Ma describes that there are 2 sub-carriers for each pilot sub-carrier group, and 10 sub-carriers for each data sub-carrier group). 
Consider claims 5 and 21:
		Ma discloses the invention according to claims 1 and 17 above. Ma discloses: transmission control information is mapped onto the fixed subcarrier group (see Fig. 2 and paragraph 0064, where Ma describes that transmit parameter signaling (TPS) data 43, 44, 46 and 48 are used in generating the OFDM symbols). 
Consider claims 16 and 22:
		Ma discloses the invention according to claims 1 and 17 above. Ma discloses: in each of the resource allocation patterns, all of the OFDM subcarriers are allocated (see Fig. 4A and paragraphs 0072-0077, where Ma describes that all of the OFDM sub-carriers are allocated to either the pilots or the data). 
Consider claims 24, 25 and 26:
		Ma discloses the invention according to claims 1, 17 and 23 above. Ma discloses: the subcarrier groups include the fixed subcarrier group and further include a first subcarrier group different from the fixed subcarrier group, and a first data group included in the data groups is mapped onto each of OFDM subcarriers of the first subcarrier group (see Fig. 4A and paragraphs 0072-0077, where Ma describes that there are data sub-carriers other than the fixed 4 data sub-carriers in each OFDM symbol). 
Consider claims 27, 28 and 29:
		Ma discloses the invention according to claims 1, 17 and 23 above. Ma discloses: each of the subcarrier groups includes a pilot symbol (see Fig. 4A and paragraphs 0072-0077, where Ma describes that each OFDM symbol includes a plurality of sub-carrier groups, each sub-carrier group consists of pilot sub-carriers 112 and data sub-carriers 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0253279 A1), as applied to claims 1 and 17 above, and further in view of Yang et al (US 2010/0246489 A1).
Consider claims 3 and 19:
Ma discloses the invention according to claims 1 and 17 above. Ma discloses: the preamble symbol includes the allocation information (see paragraph 0035, where Ma describes one preamble OFDM symbol which comprises a repeating pattern of the pilot sub-carriers). 
Ma does not specifically disclose: the preamble symbol includes information on at least one of modulation or error correcting coding.
Yang teaches:  a preamble symbol includes information on at least one of modulation or error correcting coding (see paragraph 0060, where Yang describes an OFDM preamble which includes information indicating modulation and sub-band allocation).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the preamble symbol includes information on at least one of modulation or error correcting coding, as taught by Yang to modify the method of Ma in order to improve performance, as discussed by Yang (see paragraph 0016).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0253279 A1), as applied to claims 1 and 17 above, and further in view of Horachi (US 2001/0030979 A1).
Consider claims 4 and 20:
Ma discloses the invention according to claims 1 and 17 above. Ma discloses: performing TDD on the data group (see paragraph 0071, where Ma describes TDD (time division duplex) deployment). 
Ma does not specifically disclose: performing TDM on the data groups if the TDM scheme is selected.
 Horachi teaches: performing TDM on data groups if TDM scheme is selected (see paragraph 0068, where Horachi describes that main signals 2B+D are de-multiplexed when time division multiplexing scheme is selected; see paragraph 0028, where Horachi describes that the signal 2B+D is multiplexed by the time division multiplexing scheme).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: performing TDM on the data groups if the TDM scheme is selected, as taught by Horachi to modify the method of Ma in order to have an adaptable subscriber system, as discussed by Horachi (see paragraph 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631